Quinn, J.
(dissenting).
I am unable to concur in the majority opinion. It is not questioned but that Mr. Schall is eligible to the office which he seeks. But the question is, whether he is entitled to have his name placed on the official primary ballot as a candidate at the primary election of the Bepublican party, to be held on June 17, 1918.
It is alleged in the petition, and admitted in the answer, that on May 9, 1916, Mr. Schall made and caused to be filed in the office of the secretary of state an affidavit for the purpose of having his name placed on the official ballot for the primary election to be held on June 19, 1916, as a Progressive party elector; that he stated in such affidavit that he seeks the nomination as a Progressive party candidate and nominee for member of Congress; that at the last general election held in November, 1914, he affiliated with the Progressive party and voted for a majority of its candidates and that he intends to vote for a majority of the candidates of the Progressive party at the ensuing election in November, 1916. It further appears that his name appeared on such primary ballot as a Progressive party candidate; that he was duly nominated at such primary election; that his name appeared on the official ballot at the November, 1916, general election as a Progressive party candidate and he was duly elected by said party and is now serving his term of office under such election. It further appears that on May 3, 1918, he made and caused to be filed with the secretary of state an affidavit; that he belongs to the Bepublican party; that he affiliated with that party at the last general election and voted for a majority of the candidates of that party at such election. Just when Mr. Schall began his affiliation with the Bepublican party, whether at the time of the organization of the House of Bepresentatives, to which he was elected, or subsequent thereto, does not appear. It requires no discussion, however, to demonstrate the utter inconsistency of the two affi*223davits. In the first (1916) he states that he seeks nomination as a Progressive elector, that he is affiliated with that party and intends to vote for a majority of its candidates at the 1916 election. In the second (1918) he states that in 1916 he was affiliated with the Republican party, and that he voted for a majority of its candidates at the 1916 election. Which affidavit is entitled to the greater weight ? To give both credence is to trifle with the manifest purpose of the law which gives each political party, particularly in national affairs, the right to choose its candidates from among its own members. If this candidate was an Independent in 1916, he should have gone on the ballot as such.